Citation Nr: 1700240	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  15-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral knee and hip disorders.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In November 2015, the Veteran testified during a videoconference Board hearing before the undersigned.  A transcript is of record.  

The issues of entitlement to service connection for low back and left eye disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral knee and bilateral hip disorders, diagnosed as mild degenerativa joint disease, were not present in service or manifest to a compensable degree within one year of service discharge and are not related to service.

2.  The Veteran was exposed to herbicides (Agent Orange) in Thailand.

3.  There is a diagnosis of diabetes mellitus type II, which is presumptively associated with herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee and bilateral hip disorders are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated December 13, 2012.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the Board's grant of service connection for diabetes mellitus, type II represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.

VA has otherwise satisfied its duty to assist the Veteran in the development of his remaining service connection claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was provided VA examination in September 2014 the opinion is thorough and adequate upon which to base a decision on his bilateral knee and bilateral hip claim as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examination.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

II.  Law and Analysis for Service Connection

The Veteran is seeking service connection a low back disorder and diabetes mellitus type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases such as arthritis and diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Knee and Hip Disorders

The Veteran seeks service connection for knee and hip disorders, which he contends had their onset during his military service.  He has not indicated any specific injury or traumatic event, but instead asserts that he developed knee and hip problems as a result of the performance of his duties including standing in the snow and rain on the flight line for up to 12 hours and pulling fuel holders around.  See VA Form 21-0958, Notice of Disagreement, submitted June 24, 2013.

Service treatment records show the Veteran did not indicate any specific knee or hip complaints or symptoms during service, and none are documented.  His January 1969 separation examination demonstrated normal lower extremities and musculoskeletal system.  The Veteran specifically denied problems with swollen painful joints, arthritis, or trick/locked knee.

There is also no evidence of arthritis within one year of separation from his period of active service ending in 1969.  The post-service record shows that beginning in 2002, the Veteran sought regular medical care for various conditions, most notably diabetes mellitus, left eye visual problems, and back strain.  He made no knee or hip complaints during these outpatient visits and no such complaints are documented in his reports of past medical history.  

The earliest relevant medical evidence of knee and hip problems is found in the September 2014 VA examination report.  At that time the Veteran denied any specific knee or hip injury or treatment while on active duty, but stated that he did a lot of heavy lifting, crawling on aircraft, carrying 50-lb toolboxes, climbing, and dragging fuel hoses around as a jet aircraft mechanic.  Currently the Veteran experiences daily knee and hip pain, but had not sought any post-service treatment.  The examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected therein.  The Veteran's in-service military duties were noted.  Following the examination, the clinical assessment was mild degenerative joint disease of both knees and both hips, which the examiner concluded was less likely than not (less than 50 percent probability) due to military service, but rather associated with aging.  

The examiner supported the opinion by noting that on his 1969 separation physical neither the Veteran nor the examiner noted any knee or hip problems.  He also explained that although the Veteran is claiming his current bilateral knee and hip conditions are the result of his duties in the service some 45 years ago, there is no documentation of any medical visits for acute or chronic knee or hip problems while in service.  Furthermore, there is no showing of continuity of symptoms of knee or hip problems after he left service.  The Veteran states he has never seen a medical professional for his knees or hips and current X-rays show mild degenerative changes of the knees and hips typical for his age of 69.  The examiner further explained that since there is no evidence of record for a knee or hip condition while in service, nor is there documentation showing continuity of symptoms after service, there can be no nexus between his work while in service and his current knee and hip complaints.  More than likely, his current knee and hip conditions are the result of the aging process, his BMI of >35 indicating obesity, and his 30+ years of wear and tear on his knee and hip joints doing manual labor work on an assembly line and performing custodial work.

Based on the foregoing, the Board is unable to attribute the Veteran's currently diagnosed knee and hip arthritis to his military service.  First there is a gap between service and any knee or hip symptoms.  The Veteran denied any such symptoms at service discharge, and pertinent complaints do not arise in VA treatment records until decades after service.  Thus, the Board finds that there is insufficient evidence of continuity of knee or hip symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases."  See Walker, supra.  Also because arthritis, confirmed by X-ray, was not demonstrated until well after one year following his separation from active duty, the Veteran may not be allowed service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Second, the only medical opinion of record finds that the knee and hip arthritis are not related to active service.  Here, the 2014 VA opinion is highly probative and gives it significant weight as it was based upon a review of the relevant evidence, accounted for the Veteran's lay statements, and was based upon a thorough supporting rationale.  The claims file contains no competent medical evidence refuting this opinion.  

To the extent the Veteran's statements purport to provide a nexus opinion between his current knee and hip disorders and service, the Board notes determining the etiology of the joint pain (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  Ascertaining the etiology of orthopedic disorders requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact particular activities may have on the knee and hip for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his knee and hip disorders decades after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology.

In this case, the weight of the competent and credible evidence establishes that the Veteran's knee and hip arthritis does not arise until 45 years after service.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  Diabetes Mellitus Type II 

The Veteran seeks service connection for diabetes mellitus, type II on a presumptive basis due to in-service exposure to herbicides while assigned to the 432nd Field Maintenance Squadron's Crash Recovery Team at the Udorn Royal Thai Air Force Base in Thailand during the Vietnam War.  See November 2015 hearing transcript.  In support of his claim, the Veteran submitted a lay statement from an individual who presumably served with him.  See Lay Statement from G. A. Ebare Jr.

As discussed above, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for certain specified diseases on a presumptive basis if a veteran was exposed to Agent Orange during active service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Department of Defense has also confirmed to VA that herbicides were used in Thailand during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (AFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id.  This applies only during the Vietnam Era.  Id.

Initially, the Board notes that the Veteran currently has diabetes mellitus type II.  Various post-service treatment records show a diagnosis of and treatment for diabetes mellitus since at least 2006.  Therefore current disability is not in question. 

After review of the lay and medical evidence of record, the Board finds the evidence to be in relative equipoise on the factual question of herbicide exposure during service in Thailand.  In this case, service personnel records reflect the Veteran was stationed at the Udorn AFB in Thailand as an aircraft maintenance specialist.  In statements, and in testimony, the Veteran reported that while stationed at the Udorn AFB, in Thailand he was subjected to the perimeters of the base while recovering aircraft that had slid off of the runway during emergency landings.  He also stated that on normal day -to-day assignment, he worked out of a "shack" at the end of the runway, which was beside the perimeter of the base.  He also stated that he lived in a hooch on the main roadway, which was right beside the perimeter of the base.  The Veteran also stated that the area was desolate and that clearly something was used there to control the vegetation.  

Military personnel records submitted by the Veteran indicate that from May 1966 to May 1967, while stationed at Udorn AFB in Thailand, the Veteran served as a member of the crash recovery team.  His duties included preflight and operational checks of all recovery equipment.  Also upon subsequent emergency landing he proceeds to his appointed position to assist in the removal of the aircraft from the runway.  The Board finds that the these duties likely placed the Veteran near the perimeter of the Udorn AFB and therefore, exposed him to Agent Orange during his active duty in Thailand from 1966 to 1967.  

The RO attempted to verify the Veteran's herbicide exposure through the Defense Personnel Records Imagining System (DPRIS).  In May 2015, the DPRIS informed the RO that following a review of the unit historical information they were unable to determine the location of the shop, the Veteran's living quarters, or the flight line in proximity to the base perimeter.  However, the Board is ultimately persuaded by the Veteran's competent testimony describing his in-service experiences.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Despite the fact that there is no clear evidence of herbicide exposure due to his Thailand service shown in the record, the Veteran's self-reports of the close proximity between his worksite and living quarters to the perimeter are facts consistent with the circumstances and conditions of his service at the Udorn AFB in Thailand during the Vietnam era.  Because the use of herbicide agents at various AFBs during the Vietnam era is recognized, the Board finds the Veteran's account of herbicide exposure during service to be credible.  



Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was likely exposed to herbicide agents during service in accordance with in-service duties and living quarters near the base perimeter.  It follows that since the Veteran has a disability (diabetes mellitus type II) that is included among those subject to the presumption, service connection for diabetes mellitus type II is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  This determination is limited to this specific Veteran, based on the facts presented.  


ORDER

Service connection for bilateral knee and hip disorders is denied.

Service connection for diabetes mellitus type II is granted.  

REMAND

With regard to the left eye disorder, the Veteran is seeking service connection on a secondary basis based on his belief that his current visual problems are caused, or made worse, by his now service-connected diabetes mellitus.

VA has not afforded the Veteran appropriate examination, therefore with medical opinion rendered as to whether he currently has a left eye disorder and, if so, its etiology.  Therefore, a medical opinion is needed to address whether any left eye disorder is proximately due or aggravated by his type II diabetes mellitus.  See 38 C.F.R. § 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for a low back disorder, the Veteran submitted a timely notice of disagreement with respect to the June 2013 determination denying service connection for a low back disorder.  See VA Form 21-0958, Notice of Disagreement, submitted by the Veteran in June 2013.  The AOJ has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to a SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with a SOC on the issue of entitlement to service connection for a low back disorder.  They should also be informed of the requirements to perfect an appeal with respect to this issue, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for left eye visual problems that are not already in the claims file. Also update to the present the records of his VA treatment for diabetes.

3.  Thereafter, schedule the Veteran for a VA ophthalmology examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner should then address the question of whether it is at least as likely as not (a 50 percent probability, or greater) any diagnosed left eye disorder is (a) caused by, or (b) aggravated (i.e., permanently worsened beyond its normal progression) by his service-connected diabetes mellitus.  

In the alternative the examiner should offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed left eye disorder had its onset during the Veteran's military service.

4.  Then, readjudicate the claims on appeal. If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


